Citation Nr: 1429226	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-40 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to June 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge, sitting at the RO, in April 2011 (Travel Board hearing); and a transcript of the hearing is of record. After the hearing, she submitted additional evidence and waived her right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).

In December 2011 the Board granted service connection for posttraumatic stress disorder (PTSD) and remanded the issue of entitlement to service connection for a TBI to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  


FINDINGS OF FACT

1. The Veteran did not incur a TBI during service.

2. The Veteran does not have any TBI symptomatology. 


CONCLUSION OF LAW

The criteria for service connection for a TBI are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2013); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2013). 

The Veteran was provided with the relevant notice and information in an April 2008 letter, prior to the initial adjudication of the Veteran's claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). She has not alleged any notice deficiency during the adjudication of the claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records. The service treatment records, VA treatment records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was provided with VA medical examinations to determine the nature and etiology of her claimed disorder. The VA medical examination reports are adequate because they contain descriptions of the history of the disability at issue; document and consider the relevant medical facts and principles; and contain opinions regarding the etiology of the claimed disorder based on all evidence. VA's duty to assist with respect to obtaining relevant records and examinations has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In December 2011, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for the procurement of additional records identified by the Veteran, and the provision of a VA medical examination to determine the nature and etiology of the claimed disorder. The AOJ issued a letter to the Veteran, asking for the names, addresses, and approximate dates of treatment for any health care providers who might possess records regarding treatment for her claimed TBI. As the Veteran did not provide the information requested in the AOJ's letter, the AOJ did not procure any additional records. The AOJ also provided the requested examination. The Board finds that the AOJ complied with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran testified at a Travel Board hearing. The hearing was adequate as the undersigned Veterans Law Judge explained the issue and identified possible sources of evidence that may have been overlooked. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Service Connection

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253. The Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as organic diseases of the nervous system, by 38 C.F.R. § 3.309(a). Walker v. Shinseki, 
708 F.3d 1331, 1337-39 (Fed. Cir. 2013).

Certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. This presumption is rebuttable by probative evidence to the contrary.

In the case of any veteran who engaged in combat with the enemy in active service during a period of war, campaign, or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. The reasons for granting or denying service-connection in each case shall be recorded in full. 38 U.S.C.A. § 1154(b). 

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles, and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for service connection is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the issue before it. See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). 

TBI

The Veteran essentially claims that she experiences residuals of a TBI incurred during service. After a review of all evidence, both lay and medical, the Board finds that the preponderance of the evidence weighs against the Veteran's claim. 

The Veteran's service personnel records indicate that she served in Iraq for approximately one year and was awarded the Combat Action Badge. In a December 2011 decision, the Board awarded the Veteran's claim for service connection for posttraumatic stress disorder (PTSD), based on her general assertions regarding combat experiences in Iraq. The Board did not indicate that the award of service connection for PTSD was due to any specific stressor incident mentioned by the Veteran.

The service treatment records indicate that the Veteran began experiencing migraine headaches soon after her entrance into service in 2003. The Veteran currently is service connected for migraine headaches.

The Veteran's service treatment records contain no notation indicating immediate treatment after an in-service combat experience or automobile accident. Service personnel records indicate that the Veteran was provided with "physical profiles," allowing her to perform lighter duties due to low back pain from approximately November 2006 to January 2007. 

In a December 2006 letter, a sergeant reported serving with the Veteran at Camp Taji, Iraq. She stated that, while riding in a helicopter with the Veteran in Iraq, both she and the Veteran noticed "a particular sound hitting the chopper." She indicated that, at that point, the helicopter's gunmen started firing and everyone onboard realized that they were under attack. She reported that, although an officer reassured the passengers that everything would be fine, the Veteran began to panic, saying "Lord, please don't let us die." 

In an undated letter, a sergeant first-class reported serving with the Veteran in Iraq. He indicated that, on one particular day at Camp Taji, the base was hit by rocket and mortar fire. Once the shelling started, he called aloud to the Veteran, who was walking to the main building, to take cover and run to the bunker. As the Veteran did not hear his orders, he ran in her direction. By the time he reached the Veteran, she had already gotten to the ground in fear of the attack. He indicated that she was panicking, saying that she didn't want to die that day and asking him to help her. He reported assisting the Veteran to her feet and taking her to a vacant building where they waited out the attack.

In early 2007, the Veteran was put before a medical evaluation board (MEB) to determine whether the Veteran should be retained in service because of low back pain, pregnancy, and mental health problems. In a January 2007 report of her own medical history, the Veteran reported experiencing dizziness and fainting spells for 15 years, but specifically denied having ever experienced a head injury, a period of unconsciousness, or a concussion. In the same document, the Veteran reported falling from a military vehicle while serving in Iraq in 2004, injuring her back. The Veteran did not report experiencing any head injury during that incident. In a January 2007 service medical examination report, a service examiner noted that the Veteran's head and neurological system were both normal. The VA examiner noted that the Veteran reported experiencing low back pain in Iraq after she fell out of a Humvee. 

In a March 2007 psychiatric MEB narrative summary, a service examiner indicated that the Veteran had specifically denied having seen combat, fired a weapon, or seen friends killed or wounded in action. Having reviewed the record, the service examiner diagnosed an anxiety disorder not otherwise specified (NOS) and recommended that the Veteran be discharged from service.

In an undated response to the March 2007 MEB narrative summary, the Veteran reported experiencing combat situations involving enemy fire. In listing these incidents, the Veteran reported taking "a number of helicopter missions" during which she experienced enemy fire. The Veteran also indicated that she was "on Tower Guard using the portable restrooms when an RPG [rocket-propelled grenade] was fired at the tower and the impact knocked over the portable restroom that I was in." The Veteran did not report any other combat experiences. 

In an undated addendum to the MEB narrative summary, a service examiner indicated that the Veteran reported experiencing onset of low back pain in August 2004, after she fell out of a Humvee in Iraq and landed on her back. The Veteran stated that she was on profile for two months after the incident, but was not redeployed. The Veteran also reported experiencing low back pain onset after an April 2006 personal vehicle accident during which another vehicle hit her driver's side door while travelling at approximately 35 miles per hour. The Veteran also stated that she experienced low back pain exacerbations after "minor" rear-end personal vehicle accidents in March 2005 and January 2006. The Veteran did not report experiencing head trauma during any in-service incident. 

The Veteran filed claims for service connection for several disorders, including a psychiatric disorder, migraine headaches, and low back pain, prior to discharge and was provided with a May 2007 VA pre-discharge medical examination, in lieu of a service discharge examination. In the May 2007 VA pre-discharge medical examination report, the Veteran reported experiencing low back pain after falling off a vehicle in Iraq in approximately 2005. The Veteran also reported aggravating her low back pain and incurring neck pain in a June 2006 motor vehicle accident. The Veteran also indicated experiencing migraine headaches since October 2003. The Veteran did not report experiencing any TBI during service. The VA examiner diagnosed, in part, migraine headaches, low back strain, and a cervical strain. 

In a May 2007 VA pre-discharge psychiatric examination report, the Veteran reported experiencing two in-service combat incidents. In the first incident, the Veteran reported being on a helicopter that was hit by enemy fire. In the second incident, the Veteran stated that hid behind a concrete barrier with her non-commissioned officer (NCO) after hearing mortar fire. The Veteran did not report experiencing any injuries related to combat or incidents involving head injuries. Having reviewed the records and performed a mental health evaluation, the VA examiner reported that the Veteran had a "sense of entitlement and was exaggerating symptoms seeking compensation." 

In a December 2007 social work note, a VA examiner indicated providing the Veteran with a TBI screening. During the screening, the Veteran stated that she had experienced a "concussion" and a "head injury" immediately after in-service incidents resulting from a "blast or explosion" and a "fall." The Veteran indicated that, after the incidents, she either began experiencing or experienced worsened balance problems or dizziness, headaches, and sleep problems. The Veteran stated that she had experienced balance problems or dizziness, and headaches within the previous week. The VA examiner stated that the TBI screening was positive. 

In a January 2008 VA psychosocial assessment, the Veteran initially stated that she was not exposed to any explosions during service. Yet, the Veteran also indicated that she fell from a Humvee during service when the driver accelerated due to an improvised explosive device (IED) blast. The Veteran reported that she had experienced continuous TBI-related symptomatology after the falling incident, but did not indicate the precise nature of the symptoms.

In a January 2008 VA TBI consultation report, the Veteran reported serving as a computer technician. The Veteran indicated that, while serving in Iraq, she was loading a Humvee when she fell from the back of the vehicle and "hit her head on the equipment on the floor." The Veteran stated that she "passed out" for five to 10 minutes after the accident and was provided with a cold towel to place on her forehead. The Veteran indicated that she was taken for treatment and diagnosed with a concussion. The Veteran stated that she was "on profile for four weeks" after the incident. The Veteran indicated that she had developed low back pain and headaches since that incident. The Veteran also reported being in a June 2006 motor vehicle accident in the parking lot of Fort Hood. The Veteran indicated that, during that incident, her car was "hit by another motor vehicle at a speed of 60 miles per hour while she was taking it out" of the parking lot. The Veteran stated that she blacked out for two to three minutes after the accident. The Veteran reported experiencing migraine headaches, poor concentration, forgetfulness, indecisiveness, and slowed thinking, apparently related to the accidents. During an examination, the VA examiner noted that the Veteran missed two out of 30 points on a mini-mental status examination when she "missed the day of the week and date." The VA examiner did not report finding any physical abnormalities regarding the head or nervous system. After the examination, the VA examiner diagnosed an unspecified head injury and migraine headaches. 

In a February 2008 VA treatment record, the Veteran reported being in combat from March 2004 to March 2005 while serving in Iraq. The Veteran reported incurring a head injury and TBI while riding in a convoy when "her vehicle was hit by an IED," and she was thrown off. 

In an April 2008 VA PTSD examination report, the Veteran "stated that she began to have back problems after she fell from a Humvee onto her back and hit her head" during her service in Iraq. The Veteran indicated that she "began to have migraines subsequent to this injury." The Veteran also reported having "three motor vehicle accidents" during service and that one such accident resulted in a neck injury. The Veteran did not report experiencing any incident involving an IED. After testing, the VA examiner stated that he could not offer a diagnosis regarding a mental disorder as the tests indicated a high possibility of exaggeration of symptoms on the part of the Veteran.

In an April 2008 VA medical examination report, provided to determine the nature and etiology of any TBI-related disorder, the Veteran reported experiencing TBI symptomatology, specifically migraine headaches, beginning in March 2004. The Veteran indicated that the headaches started after she was thrown off a vehicle while offloading equipment at Camp Taji, Iraq, resulting in a concussion. In reviewing the claims file, the VA examiner noted that there was no record of any head injury, TBI, or concussion during service. After performing a thorough medical examination, the VA examiner stated that, "in spite of subjective complaints, there was no evidence to support a diagnosis of TBI." 

In a November 2008 VA physician's note, the Veteran reported falling off the back of a Humvee during service. The Veteran stated that she lost consciousness after the fall for approximately one to two hours and awakened in the medical unit. The Veteran indicated that she did not experience any post-trauma confusion, but did incur a headache that had continued from that day. 

In a January 2009 VA neurology consultation report, specifically arranged for treatment of the Veteran's migraine headaches, the Veteran reported that she experienced headaches since an accident that happened in approximately January 2005. The Veteran indicated that she was in the process of loading a Humvee when the driver moved the vehicle, not realizing that the Veteran was standing in the back. The Veteran stated that she fell out of the back of the vehicle and struck her head, leading to a loss of consciousness of an indeterminate period. When advised by the VA examiner that she had told the November 2008 VA examiner that she had lost consciousness for one to two hours after the head injury, the Veteran "denied the prior chart entries" regarding the length of unconsciousness as she had no idea how long it was. The Veteran indicated that she spent the next two to three days in the hospital, and was diagnosed with a concussion. The Veteran reported having headaches since the incident. The VA examiner diagnosed migraine headaches. 

In a March 2009 VA treatment record, the Veteran again reported losing consciousness for one to two hours after falling off the back of a Humvee during service in Iraq. The VA examiner diagnosed, in part, TBI. 

In a July 2009 VA treatment record, the Veteran again reported losing consciousness for one to two hours after falling off the back of a Humvee during service in Iraq. The VA examiner diagnosed, in part, a closed head injury. 

In a September 2009 VA TBI treatment program note, the Veteran reported falling off the back of a Humvee and hitting her head on the equipment she was loading at the time. The Veteran stated that she experienced a loss of consciousness for approximately five to 10 minutes. The Veteran indicated that she received medical treatment and was diagnosed with a concussion. The Veteran stated that she was subsequently treated for back pain and a headache. 

In an October 2009 statement included with her formal appeal to the Board, the Veteran wrote that she experienced TBI due to two in-service head injuries. The Veteran indicated that one injury occurred "in Iraq when I fell from the Humvee," and the other occurred in a motor vehicle accident at Fort Hood, Texas. The Veteran stated that she did not "understand why my case seemed to have turned ... into a long drawn out battle." The Veteran wrote that she was "just trying to get the compensation I feel I both earned and deserve." The Veteran indicated that she wished for her claim to be reevaluated so that she might "receive a more justifiable rating." 

In a February 2010 VA treatment record, a VA examiner noted reviewing the January 2008 VA TBI consultation report in which a VA examiner diagnosed the Veteran with an unspecified head injury. The VA examiner wrote that the January 2008 VA examiner diagnosed "mild TBI secondary to fall from a Humvee" even though the January 2008 report did not include such a diagnosis. During an interview, the Veteran again reported experiencing headaches after the incident, which had worsened since her return from Iraq. The Veteran also reported forgetfulness that she related to emotional stress. The VA examiner performed a neurobehavioral symptom inventory during which the Veteran reported the severity of her claimed symptoms. Afterwards, the VA examiner diagnosed a mild TBI injury secondary to a fall from a Humvee between 2004 and 2005 in Iraq, and chronic migraine headaches with onset at the time of the falling accident. 

In an August 2010 private psychiatric consultation report, the Veteran reported experiencing several combat-related experiences during service. First, the Veteran reported experiencing enemy fire while riding in a convoy and being told that they were not allowed to return fire. The Veteran stated that two soldiers in the convoy were killed. The Veteran also reported providing an escort for an Iraqi worker who subsequently attacked and killed the gate guards, and tried to kill the Veteran. The Veteran did not report experiencing any incident in Iraq during which she was thrown from a Humvee due to IED explosions or the fear of an IED explosion. 

In a December 2010 VA PTSD examination report, when asked to list her in-service stressors, the Veteran reported being sent off base to pick up Iraqi workers and being attacked by RPGs while she was on-foot. The Veteran reported having to run and dodge the RPG fire. The Veteran also reported being present at a base in Iraq when it came under RPG fire. The Veteran stated that she hid behind a barrier to avoid the fire. The Veteran did not report experiencing any incident in Iraq during which she was thrown from a Humvee due to IED explosions or the fear of an IED explosion. After testing, the VA examiner stated that the Veteran's description of her symptoms was so inconsistent as to make it difficult to determine their frequency and intensity. 

At the April 2011 Travel Board hearing, the Veteran reported experiencing TBI after falling out of a Humvee while in Iraq. When asked if she was treated in Iraq, the Veteran stated that she was "treated in the field, and then they also sent me to the local hospital that we had in our base in Iraq." When asked if she was diagnosed with TBI at that time, the Veteran initially replied, "Yes." However, she then stated that "when I was in Iraq during the time, they didn't, I guess, give me a diagnosis at the time." The Veteran stated that she was not diagnosed with TBI until VA examiners diagnosed the condition due to her "fainting spells and migraines and not being able to remember things." The Veteran also indicated that her TBI was related to a motor vehicle accident at Fort Hood. 

In a February 2012 VA medical examination report, specifically provided to determine the nature and etiology of the claimed TBI disorder, the Veteran reported incurring her TBI when she fell approximately four feet to the ground off the back of a truck "due to an incoming rocket during deployment in Iraq." The Veteran indicated that "she had loss of consciousness but the duration is unknown to her." She stated that the NCO took her to a clinic where she was evaluated and provided with medication for her headache. The Veteran also stated that, in June 2006, she "was involved in a front end collision" and hit her head on the steering wheel. The Veteran reported losing consciousness for an unknown period after that accident, and awakening in an emergency room where she was evaluated and treated. 

Having reviewed the claims file, the VA examiner specifically listed many pieces of evidence in her report. For example, the VA examiner noted the Veteran's January 2007 report of her medical history in which the Veteran specifically denied having ever incurred a head injury or concussion, or having experienced a loss of consciousness. The VA examiner also noted the multiple psychiatric reports in which examiners noted that the Veteran tended to exaggerate her symptoms, making her disorders difficult to diagnose. The VA examiner also noted the many conflicting accounts the Veteran had provided regarding the falling accident she claimed to have experienced in Iraq. 

After examining the Veteran and reviewing the claims file, the VA examiner found that the Veteran did not have any TBI symptoms. In support of this finding, the VA examiner noted that the service treatment records contained no in-service diagnosis of TBI. The VA examiner also noted that, in the April 2008 VA medical examination report, a VA examiner, having reviewed all the evidence, found no evidence to support a TBI diagnosis despite the Veteran's subjective complaints. The VA examiner noted that the Veteran had been diagnosed with both a head injury and TBI by VA examiners in several records dating from December 2007. Yet, the VA examiner noted that the examiners who made such diagnoses did so without reviewing the claims file, to include the service treatment records, and based their opinions on the Veteran's own reported history of head trauma. Therefore, the VA examiner found that the Veteran did not have any TBI related to service and, in fact, had not experienced a TBI. 

The Board notes that failure to review the claims file, by itself, it not the determinative factor in assigning probative value.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008) (stating that the Board must explain which facts in the claims file were required to form a proper medical opinion if it emphasizes review of the claims file as the basis for crediting one expert opinion over another). But, an examiner should have information regarding relevant case facts and in this case, the examiners who did not review the claims file did not have relevant facts such as those in the STRs and the fact that the Veteran's subjective reports have been significantly inconsistent in examination reports, treatment reports, and lay statements.  

The Board finds that the preponderance of the evidence weighs against a granting of service connection for TBI because the probative evidence in this matter indicates that the Veteran did not experience a TBI during service. The service treatment records contain no notation indicating complaint or treatment for TBI or concussion-like symptoms. In the January 2007 report of her own medical history, the Veteran reported experiencing dizziness and fainting spells for 15 years, but specifically denied having ever experienced a head injury, a period of unconsciousness, or a concussion. In the same document, the Veteran reported falling from a military vehicle while serving in Iraq in 2004, injuring her back, but did not report experiencing any head injury at that time. In the January 2007 service medical examination report, a service examiner noted that the Veteran's head and neurological system were both normal. The VA examiner noted that the Veteran reported experiencing low back pain in Iraq after she fell out of a Humvee, but did not indicate any report of a head injury or TBI symptomatology.  

Essentially, the only evidence suggesting in-service onset of TBI symptomatology comes from the Veteran's post-service lay reports of her in-service history and post-service treatment records containing TBI diagnoses based entirely on the Veteran's reports of in-service head trauma. The Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Yet, the Board finds that the Veteran's lay reports of in-service head trauma are not credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  They are inconsistent with the other evidence of record, to include both the service treatment records and the Veteran's own statements. See Caluza, 7 Vet. App. at 498 (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

During the final months of her service, the Veteran reported an incident that occurred approximately two years prior when she fell from a Humvee and landed on her lower back, thereby injuring her back. The Veteran did not report also incurring a head injury during that incident until after her discharge from service. The Veteran currently claims to have experienced TBI symptoms since that purported in-service falling accident. Yet, the Board finds that the Veteran's accounts of the accident are so inconsistent with each other that they lack credibility. See id.

For example, in a January 2008 VA psychosocial assessment, the Veteran initially denied ever being exposed to explosions during service. Yet, the Veteran also told the January 2008 VA examiner that she fell from a vehicle after the driver accelerated due to an IED explosion. Yet, in a January 2008 VA TBI consultation report, written three weeks after the January 2008 VA psychosocial assessment, the Veteran reported that she fell from an apparently stationary vehicle and hit her head on equipment lying on the floor. However, in a February 2008 VA treatment record, written approximately three-and-a-half weeks later, the Veteran reported that "her vehicle was hit by an IED and she was thrown off" of it. Yet, in the April 2008 VA medical examination report, written approximately two months later, the Veteran did not mention experiencing a head injury related to an IED explosion. Instead, the Veteran indicated that she was thrown off a vehicle while offloading equipment at Camp Taji, Iraq. In the January 2009 VA neurology consultation report, the Veteran stated that she fell off the Humvee because the driver moved the vehicle while she was loading equipment into it. Yet, in the February 2012 VA medical examination report, the Veteran reported falling off the vehicle "due to an incoming rocket." The Board finds that the Veteran's reports of the basic details of the falling incident are so inconsistent that they lack credibility. See id. 

Moreover, the Board notes that the Veteran's accounts of the aftermath of her claimed fall from the Humvee are also so varied as to lack credibility. See id. In the January 2008 VA TBI consultation report, the Veteran stated that she "passed out" for five to 10 minutes after falling from the Humvee. Yet, in subsequent treatment records, the Veteran reported losing consciousness after the incident for periods lasting from five minutes to two hours. In the November 2008 VA physician's note, the Veteran stated that, when she regained consciousness after the accident, she found that she had already been transported to the medical unit. Yet, in other reports of the incident, the Veteran reported going for treatment herself after awakening at the scene of the accident. In some instances, the Veteran reported being diagnosed by treating examiners with a concussion immediately after the accident. In the January 2008 VA TBI consultation report, the Veteran stated that she "on profile for four weeks" after the accident due to her concussion diagnosis. Yet, at the April 2011 Travel Board hearing, the Veteran stated that the treating examiners in Iraq did not make such a diagnosis. The Board again notes that the service treatment records contain no report of any in-service head injury or concussion-like symptoms. 

In some reports, the Veteran indicated that she experienced TBI symptoms after a 2006 accident in Fort Hood, Texas. The Board finds that the Veteran's reports of this accident are also so inconsistent as to lack credibility. See id. In an undated addendum to the MEB narrative summary, written while the Veteran was still in service, the Veteran reported experiencing low back pain onset after an April 2006 personal vehicle accident during which she was hit in the driver's side door at approximately 35 miles per hour. The Veteran also stated that she experienced low back pain exacerbations after "minor" rear-end personal vehicle accidents in March 2005 and January 2006. The Veteran did not mention experiencing any head injuries or TBI symptomatology following any in-service accident. Yet, in the January 2008 post-service VA TBI consultation report, the Veteran reported being "hit by another motor vehicle at a speed of 60 miles per hour while she was taking it out" of the parking lot at Fort Hood, Texas in June 2006. In this description of the accident, the Veteran stated that she blacked out for two to three minutes before regaining consciousness. However, in the February 2012 VA medical examination report, the Veteran stated that the June 2006 accident "was ... a front end collision" which caused her to hit her head on the steering wheel. In this description of the accident, the Veteran reported losing consciousness for a period of sufficient length that she was transported to the emergency prior to her awakening.  

Moreover, in many of her statements, the Veteran reported experiencing onset of migraines after her reported fall from the Humvee. Yet, the service treatment records clearly show that she began experiencing migraines in 2003, prior to her deployment to Iraq. In addition, the Veteran stated that she had experienced onset of dizzy spells after the accident. Yet, in the January 2007 report of her medical history, the Veteran reported experiencing dizzy spells prior to service entry. 

As stated previously, the Veteran's service treatment records contain no report of treatment, diagnosis, or medical "profile" for a TBI, head injury, or concussion during service. In her January 2007 report of her medical history, the Veteran specifically denied having ever experienced a head injury, concussion, or loss of consciousness. Although the Veteran has made many statements after service in which she claimed to have experienced an in-service head injury or injuries, those statements are so inconsistent with each other and the other evidence of record as to lack credibility. Therefore, the Board finds that the Veteran's lay reports of in-service head injuries lack probative value in this matter. See id. 

In determining the probative value of the Veteran's lay statements, the Board has noted that the Veteran is considered a combat veteran. The record indicates that the Veteran was involved in two combat experiences in which she was exposed to enemy fire, as corroborated by letters from other service members who were present at each incident. In some reports of her fall from the Humvee, the Veteran reported that the accident resulted from a combat situation, specifically either an IED explosion or a rocket attack. Under 38 U.S.C.A. § 1154(b), a combat Veteran may prove a claim for service connection by the submission of satisfactory lay evidence. Yet, as thoroughly indicated above, the Veteran's statements regarding her claim head injury or injuries are so inconsistent with the other evidence of record that they entirely lack credibility and, therefore, do not constitute "satisfactory lay evidence." See id. 

In the April 2008 and February 2012 VA medical examination reports, VA examiners reported reviewing the claims file, interviewing the Veteran, and providing examinations. In both instances, having examined both their examination findings, the objective medical evidence of record, and the Veteran's subjective accounts of her medical history and symptomatology, the examiners found that the evidence did not support a diagnosis of TBI. In the February 2012 VA medical examination report, the VA examiner also noted the multiple post-service VA treatment records, indicating diagnoses for head trauma or TBI. Having done so, the VA examiner specifically noted that the authors of those records made their diagnoses based solely upon the Veteran's accounts of her own medical history. As the objective evidence of record indicated that the Veteran did not experience in-service TBI, the examiner found that the Veteran did not experience any in-service TBI. Moreover, having thoroughly examined the Veteran, the examiner found that the Veteran did not have any TBI residuals. As the April 2008 and February 2012 VA medical examination reports were based on all evidence of record and contain opinions based on the clinical data within the record, the Board finds that they have great probative value in this matter. See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As indicated above, the Veteran was diagnosed with TBI post-service by several VA examiners. Yet, as noted in the February 2012 VA medical examination report, the examiners who diagnosed TBI did so based solely on the Veteran's subjective reports of her symptomatology and, especially, her reports of an in-service head injury. As thoroughly explained above, the Board finds that the Veteran's reports of an in-service head injury are not credible and lack probative value. Further, the examiners who did not review the claims file did not have access to all of the relevant facts, as discussed above.  See Nieves-Rodriguez, 22 Vet. App. 295.  Moreover, in the April 2008 and February 2012 VA medical examination reports, the VA examiners, after through examinations and reviews of the entire evidence, both concluded that the Veteran did not have any TBI symptomatology. The Board finds that the findings of the April 2008 and February 2012 VA examiners, indicating that the Veteran did not have any TBI symptomatology, outweigh those of the examiners who diagnosed TBI based on the Veteran's non-credible lay reports of a head injury. See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that it is the Board's responsibility to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same). Therefore, as the probative evidence indicates that the Veteran does not have any residuals of a TBI, service connection for such is denied. See e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim).

A TBI is an organic disease of nervous system for VA purposes and, therefore, a chronic disease under VA regulations. 38 C.F.R. §§3.307, 3.309.  Yet, as the Board has found that the Veteran did not experience an in-service TBI and, in fact, does not have any symptomatology related to a TBI, the Board need not discuss the chronicity of in-service TBI symptomatology, continuity of post-service TBI symptomatology, or possible manifestation of TBI symptomatology to a compensable degree within one year of discharge from service under 38 C.F.R. § 3.303(b).

Based on the above, the Board finds that the weight of the evidence weighs against the Veteran's claim and service connection for a TBI must be denied. See 38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, at 55-56.


ORDER

Service connection for TBI is denied. 



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


